            Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ____________________________________
 JANE DOE,                                 ) Case No.: 2:20-cv-05142
 by and through her next friend Julie Roe, )
                                           )
              Plaintiff,                   )
                                           )
 NORTH PENN SCHOOL DISTRICT,               )
                                           )
               Defendant.                  )
 ____________________________________ )

              ANSWER TO PLAINTIFFS' COMPLAINT AND AFFIRMATIVE
             DEFENSES OF DEFENDANT NORTH PENN SCHOOL DISTRICT

       Defendant, North Penn School District, by and through its counsel, Hendrzak & Lloyd

answers the Complaint of Plaintiffs, Jane Doe, by and through her next friend, Julie Roe as

follows:

                                         INTRODUCTION

       1.       It is admitted that Plaintiffs purport to bring this civil rights case. However, all

other allegations in this Paragraph of Plaintiffs' Complaint constitute conclusions of law to which

no response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary same is denied and strict proof thereof is demanded at the time of trial.

       2.       Denied as stated and strict proof thereof is demanded at the time of trial.

       3.       Denied as stated and strict proof thereof is demanded at the time of trial.

       4.       After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       5.       Denied. Paragraph 5 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.
            Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 2 of 15




       6.       Denied. Paragraph 6 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

                                         JURISDICTION

       7.       Answering Defendant admits that Plaintiffs' purports to bring this action under

Title IX and alleged violations of 28 U.S.C. § 1983 and the U.S. Constitution and that this Court

has jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §1331. Answering

Defendant denies the remaining allegations of Paragraph 7.

       8.       Answering Defendant admits that Plaintiffs' purports to bring this action under

alleged violations of 28 U.S.C. § 1983 and that this Court has jurisdiction over the claim

pursuant to 42 U.S.C. §1343(a)(3) & (4).

       9.       Answering Defendant admits that venue is proper under 28 U.S. C. §1391(b)

because the alleged events giving rise to the claims alleged herein occurred within the Eastern

District of Pennsylvania.

                                             PARTIES

       10.      After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       11.      After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       12.      Admitted.

                                               FACTS

       13.      Admitted.
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 3 of 15




       14.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       15.     Admitted.

       16.      After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       17.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       18.     Denied. It is specifically denied that Ruth Divver witnessed anything involving

the Plaintiff. As to what Holly Garrett witnessed denied as stated and strict proof thereof is

demanded at the time of trial.

       19.     Answering Defendant responds to Paragraph 19 in the same manner in which it

has answered Paragraph 18.

       20.     Denied. Paragraph 20 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       21.     Denied. Paragraph 21 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       22.     Denied. Paragraph 22 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 4 of 15




       23.     Denied. Paragraph 23 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       24.     Denied. Paragraph 24 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       25.     Denied. Paragraph 25 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       26.     Denied. Paragraph 26 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       27.     Denied. Paragraph 27 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       28.     Denied. Paragraph 28 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       29.     Denied. Paragraph 29 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       30.     Denied. Paragraph 30 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 5 of 15




       31.     Denied. Paragraph 31 of Plaintiffs' Complaint constitutes conclusions of law and

fact to which no response is necessary under the Federal Rules of Civil Procedure. If an answer

is deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       32.     Admitted.

       33.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       34.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       35.     Denied as stated and strict proof thereof is demanded.

       36.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       37.     Admitted.

       38.     Admitted.

       39.      Denied as stated and strict proof thereof is demanded at the time of trial.

       40.     Denied as stated and strict proof thereof is demanded at the time of trial.

       41.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       42.     Denied as stated and strict proof thereof is demanded at the time of trial.

       43.     Denied and strict proof thereof is demanded at the time of trial.
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 6 of 15




       44.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       45.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       46.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       47.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       48.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       49.     Admitted.

       50.     Admitted.

       51.     Denied as stated and strict proof thereof is demanded at the time of trial.

       52.     Denied as stated and strict proof thereof is demanded at the time of trial.

       53.     Denied as stated and strict proof thereof is demanded at the time of trial.

       54.     Denied and strict proof thereof is demanded.

       55.     Denied as stated and strict proof thereof is demanded at the time of trial.
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 7 of 15




       56.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       57.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       58.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       59.     Admitted.

       60.     Admitted.

       61.     Denied as stated and strict proof thereof is demanded at the time of trial.

       62.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       63.     Denied. Paragraph 63 of Plaintiffs' Complaint constitutes conclusions of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       64.     Admitted.

       65.     Denied as stated and strict proof thereof is demanded at the time of trial.

       66.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 8 of 15




       67.     After reasonable investigation, Answering Defendant is without knowledge or

information sufficient to form a belief as to the truth of the allegations contained in this

paragraph. Therefore, same is denied and strict proof thereof is demanded at the time of trial.

       68.     Denied. Paragraph 68 of Plaintiffs' Complaint constitutes conclusions of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       69.     Denied. Paragraph 69 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       70.     Denied. Paragraph 70 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the

       71.     Denied. Paragraph 71 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the

       72.     Denied. Paragraph 72 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the

       73.     Denied. Paragraph 73 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the

       74.     Denied. Paragraph 74 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the
          Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 9 of 15




       75.     Denied. Paragraph 75 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the

                               CLAIMS FOR RELIEF

                                       Count I

      DELIBERATE INDIFFERENCE TO REPORT OF SEXUAL HARASSMENT
             IN VIOLATION OF TITLE IX, 20 U.S.C. § 1681, ET SEQ.
         (RESULTING IN A HOSTILE EDUCATIONAL ENVIRONMENT).

       76.     Answering Defendant incorporates by references its answers to Paragraphs 1

through 75 of Plaintiffs’ Complaint as if fully set forth herein at length.

       77.     Denied. Paragraph 77 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       78.     Denied. Paragraph 78 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       79.     Denied. Paragraph 79 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       80.     Denied. Paragraph 80 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       81.     Denied. Paragraph 81 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 10 of 15




       82.     Denied. Paragraph 82 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       83.     Denied. Paragraph 83 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       84.     Denied. Paragraph 84 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       85.     Denied. Paragraph 85 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

       86.     Denied. Paragraph 86 of Plaintiffs' Complaint constitutes conclusion of law to

which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary same is denied and strict proof thereof is demanded at the time of trial.

                                       COUNT II

         DELIBERATE INDIFFERENCE TO PRIOR SEXUAL HARASSMENT,
              IN VIOLATION OF TITLE IX, 20 U.S.C. § 1681 ET SEQ.
              (RESULTING IN FURTHER SEXUAL HARASSMENT).

       87.     Answering Defendant incorporates by reference its answers to Paragraphs 1

through 86 of Plaintiffs' Complaint as if fully set forth herein at length.

       88.     Denied. Paragraph 88 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 11 of 15




       89.     Denied. Paragraph 89 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       90.     Denied. Paragraph 90 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       91.     Denied. Paragraph 91 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       92.     Denied. Paragraph 92 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       93.     Denied. Paragraph 93 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       94.     Denied. Paragraph 94 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       95.     Denied. Paragraph 95 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.

       96.     Denied. Paragraph 96 of the Plaintiffs' Complaint constitutes conclusions of law

to which no response is necessary under the Federal Rules of Civil Procedure. If an answer is

deemed necessary, same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 12 of 15




                                            COUNT III

            FAILURE TO TRAIN, IN VIOLATION OF PLAINTIFFS'
    CONSTITUTIONAL AND FEDERAL RIGHTS, PURSUANT TO 42 U.S.C. § 1983

       97.     Answering Defendant incorporates by reference its answers to Paragraphs 1

through 96 of Plaintiffs' Complaint as if fully set forth herein at length.

       98.     Admitted.

       99.     Denied. Paragraph 99 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.



       100.    Admitted.

       101.    Admitted.

       102.    Admitted.

       103     Admitted.

       104.    Denied. Paragraph 104 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       105.    Denied. Paragraph 105 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       106.    Denied. Paragraph 106 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 13 of 15




       107.    Denied. Paragraph 107 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       108.    Denied. Paragraph 108 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       109.    Denied. Paragraph 109 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       110.    Denied. Paragraph 110 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       111.    Denied. Paragraph 111 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       112.    Denied. Paragraph 112 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       113.    Denied. Paragraph 113 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.

       114.    Denied. Paragraph 114 of Plaintiffs' constitutes conclusions of law to which no

response is necessary under the Federal Rules of Civil Procedure. If an answer is deemed

necessary, same is denied and strict proof thereof is demanded at the time of trial.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 14 of 15




                                     PRAYER FOR RELIEF

       WHEREFORE, Defendant North Penn School District denies that Plaintiffs are entitled

to judgment against it in any amount or to any legal or equitable relief or remedy whatsoever and

ask that Plaintiffs' Complaint be dismissed.

                                      GENERAL DENIAL

       115.      Answering Defendant hereby denies each and every allegation of Plaintiffs'

Complaint not specifically admitted or otherwise responded to in this answer.

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiffs' Complaint fails to state a claim upon which relief can be granted against

Answering Defendant.

                               SECOND AFFIRMATIVE DEFENSE

       Plaintiffs' claims may be barred by the applicable Statute of Limitations or Repose.

                               THIRD AFFIRMATIVE DEFENSE

       Plaintiffs' alleged injuries and damages were not proximately or legally caused by any act

or omission on the part of the Answering Defendant nor were they caused by an entity or

instrumentality for which Answering Defendant is responsible. Plaintiffs' injurie s and damages,

which are specifically denied, were proximately and legally caused by the acts or omissions of

other parties for whom Answering Defendant is not liable or responsible.

                               FOURTH AFFIRMATIVE DEFENSE

       The damages as alleged in the Complaint may be barred by the failure of Plaintiffs to

mitigate same.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs' claims may barred by superseding and/or intervening causes for which

Answering Defendant is not responsible or liable.
         Case 2:20-cv-05142-ER Document 13 Filed 01/22/21 Page 15 of 15




                                SIXTH AFFIRMATIVE DEFENSE

       Some or all of Plaintiffs' alleged injuries may be attributed in whole or in part to a

preexisting and/or subsequent physical or mental condition or injury for which Answering

Defendant is not responsible.

                                SEVENTH AFFIRMATIVE DEFENSE

        Answering Defendant denies that it has violated Title IX or engaged in unlawful

discrimination or retaliation with regard to Plaintiff Julia Doe.

                                EIGHTH AFFIRMATIVE DEFENSE

        Answering Defendant denies that it acted with "deliberate indifference" at any time

material herein in handling Plaintiffs' allegations of sexual harassment.

                                NINTH AFFIRMATIVE DEFENSE

        At all times material herein Answering Defendant had in effect an appropriate policy for

reporting and addressing sexual harassment and other types of sex discrimination.


                                               Respectfully Submitted,

                                               HENDRZAK & LLOYD

                                               __________________________
                                               MAUREEN A. JORDAN, ESQUIRE
                                               Attorney ID # 54629
                                               Attorney for Defendant,
                                               NORTH PENN SCHOOL DISTRICT
                                               3701 Corporate Parkway, Suite 100
                                               Center Valley, PA 18034
                                               Tel: (610) 709-8579
                                               Fax: (610) 709-8560
                                               Email: maureen.jordan@zurichna.com
Dated: 1.22.21
